Citation Nr: 1039041	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  08-33 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left foot disorder.

2.  Entitlement to service connection for residuals of a left 
wrist ganglionectomy.

3.  Entitlement to service connection for a left wrist disorder, 
other than residuals of a ganglionectomy.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1980 until October 
1983.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Buffalo, New York.

Rating actions are final and binding based on evidence on file at 
the time the Veteran is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a) (2010).  The claimant 
has one year from notification of a RO decision to initiate an 
appeal by filing a notice of disagreement (NOD) with the 
decision.  The decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. § 7105(b) 
and (c) (West 2002).

However, where a claim has been initially denied and new and 
material evidence is submitted within one year of the RO's 
initial determination (i.e. the appeal period), the evidence will 
be "considered as having been filed in connection with the claim 
which was pending at the beginning of the appeal period" and 
prevents an initial determination from becoming final.  38 C.F.R. 
§ 3.156(b) (2010).

In September 2007, the RO issued a rating decision addressing, 
and denying, the Veteran's claim of service connection for a left 
wrist disorder based on a lack of evidence showing that he had a 
current disability.  In September 2007 the Veteran requested that 
the RO "reconsider" his claim, and he submitted medical 
evidence of a left wrist disability.  In December 2007 a rating 
decision was issued again denying the Veteran's left wrist claim 
and also denying his claim for compensation under 38 U.S.C.A. § 
1151 for a left foot disability.  

Because new evidence directly applicable to the Veteran's claim 
was received by the RO within one year of the September 2007 
rating decision, such evidence is considered as having been filed 
in connection with the claim pending.  See 38 C.F.R. § 3.156(b) 
(2010).  Thus, irrespective of the Veteran's request for 
reconsideration, the RO's December 2007 rating decision is to be 
considered as modifying the September 2007 decision, to which 
finality did not attach.  38 C.F.R. § 3.156(b) (2010).

In March 2008 VA received a statement from the Veteran requesting 
to have VA "reconsider" his claims relating to his left foot 
and left wrist.  He submitted additional arguments, but no 
additional evidence.  The RO issued a rating decision in April 
2008 stating that the previous decision was "confirmed and 
continued."  Although the rating decision shows that the RO 
treated the Veteran's left wrist claim as an application to 
reopen a previously denied claim, the Board finds the appellant's 
March 2008 request to be one for reconsideration and not a Notice 
of Disagreement as defined by 38 C.F.R. § 20.201 (West 2002).

The Veteran subsequently filed a timely Notice of Disagreement in 
May 2008 and VA Form-9 in October 2008, thus perfecting his 
appeals.  In summation, the rating decision on appeal regarding 
the Veteran's left wrist is that of September 2007, as modified 
by rating decisions in December 2007 and April 2008; the decision 
on appeal regarding the Veteran's left foot is that of December 
2007, as modified by the decision of April 2008.

The issue of entitlement to service connection for a left wrist 
disorder, other than residuals of a ganglionectomy is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  In May 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant, 
withdrawing his appeal regarding entitlement to compensation 
under 38 U.S.C.A. § 1151 for a left foot disorder.

2.  Left wrist ganglionectomy was performed in-service.


CONCLUSIONS OF LAW

1.  Criteria for withdrawal of an appeal of denial of entitlement 
to compensation under 38 U.S.C.A. § 1151 for a left foot disorder 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).

2.  Residual of a left wrist ganglionectomy (scar) was incurred 
in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim Withdrawn and Dismissed

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In May 2010, at a hearing before the undersigned, the appellant 
withdrew his appeal regarding entitlement to compensation under 
38 U.S.C.A. § 1151 for a left foot disorder.  This was prior to 
the Board's decision on the matter.  Hence, there remain no 
allegations of errors of fact or law for appellate consideration 
pertaining to the claim and the Board does not have jurisdiction 
to review the appeal.  Accordingly, the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for a left foot disorder is 
dismissed.

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is 
granting, in full, the benefit sought on appeal.  It is noted 
that in a May 2010 hearing before the undersigned, the presiding 
Veterans Law Judge clarified the issues on appeal and identified 
potentially relevant additional evidence that the appellant may 
submit in support of their claim.  These actions by the 
undersigned supplement VA's compliance with the VCAA and serve to 
satisfy the obligations imposed by 38 C.F.R. § 3.103.  
Accordingly, because the benefit sought is granted, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.

Service Connection

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 
U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 
1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one 
element will result in the denial of service connection.  Coburn 
v. Nicholson, 19 Vet. App. 427, 431 (2006).

The Veteran has not alleged that the claimed disability was 
incurred in combat.  Accordingly, the provisions of 38 U.S.C.A. § 
1154(b) (West 2002) are not for application.

Left Wrist Ganglionectomy

The Board of Veterans' Appeals is presented with a unique 
situation.  The AOJ has granted service connection for residuals 
of a right wrist ganglionectomy, a procedure that was not 
performed.  It appears that the rating authority confused the 
left with the right wrist.  This decision recognizes the 
left/right confusion in the rating decision.

In April 1990 the Agency of Original Jurisdiction (AOJ) assumed 
jurisdiction and granted service connection for "[status-post] 
excision, ganglion cyst, right wrist."  While the separation 
examination does reflect the presence of a right ganglion cyst, 
an excision of that cyst was not conducted during service.  
Rather, it was a left wrist ganglion cyst that was removed 
during service.  To continue to recognize service connection for 
residuals of a right wrist ganglionectomy which was never 
performed, while denying service connection for residuals of a 
left wrist ganglionectomy, which was performed during service, 
would create an error in logic.  

In essence, it is apparent that service connection for residuals 
of an in-service ganglionectomy were mis-identified in 1990, and 
thus the Board finds that service connection for residuals of a 
left wrist ganglion cyst removal should be granted.  

Stated differently, the logic that the AOJ attached to the 
granting of service connection in 1990 is attached to this 
determination.  The left/right confusion as to the scar is herein 
corrected.


ORDER

The claim of entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151, for a left foot disorder, is 
dismissed without prejudice.

Service connection for residuals of a left wrist ganglionectomy 
is granted.



REMAND

In March 2008, the Veteran stated that he "went to Upstate 
Medical Center . . . in 1983" for treatment of his left wrist.  
He further indicated that all records of his treatment at Upstate 
Medical Center had been transferred to the VA Medical Center 
(VAMC) at Syracuse.  The Veteran went on to state that he began 
receiving treatment relating to the present claim at the Syracuse 
VAMC beginning in 1989.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  VA's duty to assist includes the duty to attempt to 
locate and associate relevant evidence where it has been notified 
of the existence of such evidence.

Here, the Board notes that some records of treatment from the 
Syracuse VAMC in 1989 have been associated with the claims file.  
These records related to treatment of substance abuse and an 
acquired psychiatric disorder.  There are no records relating to 
any orthopedic or neurologic treatment.  It is unclear what the 
limits were of the RO's search of records at the Syracuse VAMC, 
and accordingly the issue must be remanded for additional 
development.

Accordingly, the case is REMANDED for the following action:

1.  An attempt is to be made to search out 
all relevant records relating to the 
treatment of the Veteran's left wrist at the 
Syracuse VAMC and associate any such records 
with the Veteran's claims file.  All efforts 
are to be documented in the claims file, and 
if no records can be located, that is to be 
noted.

2.  The AOJ is to review the matter of 
whether service connection for residuals of a 
right wrist ganglionectomy is warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


